Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 02/15/2022.
Claims 1-3, 5-12, 14-19, and 22-24 are pending in the application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Response to Arguments
Applicant’s arguments have been considered and are persuasive with respect to the newly presented claims but are not persuasive with respect to whether Hughes teaches the instant amendment to claim 1.  Applicant states Hughes provides access to application resources during a predetermined time period, such as a particular time of day or a particular day of the week.  As such, the Examiner respectfully submits a current use of an application will terminate following the end of the particular day or time period.  The instant claim language recites blocking access to system settings menu….after a period of time since allowing access to the system settings menu.  The application of Hughes for determining when to block access to the system settings of menus of Nugent, in combination with Bisson and Peterson (e.g., see the combination of art as providing multiple system setting menus by virtue of displaying available commands, for example), would result in blocking access to these menus upon the expiration of a time period since allowing access.  For example, Hughes would block access following the expiration of a time period.  Moreover, the Examiner has provided an alternative analysis of a time expiration in light of the newly added claims, which illustrates a criterion for determining when to block access to an application, infra Snow et al. 
   In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hughes solves a pertinent problem of allowing remote access and control to system resources, as described, 0001, see also SUMMARY, while Nugent and Bisson are directed to remote access and control, infra.  Accordingly, one of ordinary skill in the art would have motivation to apply Hughes to expand upon access controls in light of available time periods, as described, 0071.
   In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “to prevent potential theft or an authorized user, Applicant’s arguments, page 12, 2nd paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-5, 8, 10-11, 14, 16-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nugent (PG/PUB 20180062869) in view over Bisson (PG/PUB 20140045482) in view over Peterson (PG/PUB 20090065578) in view over HUGHES et al. (PG/PUB 2016/0073261)



Claim 1
      Nugent teaches a non-transitory computer-readable storage medium for a heating, ventilation, and/or air conditioning (HVAC) system comprising instructions that, when executed by a processor, cause the processor to:
receive an input indicative of a user request to access a predefined version of a system settings menu of the HVAC system (Nugent, Figure 7B-720 e.g. see displaying available actions on a mobile device based on location, see also Bison, 0038-39, 0045 for providing available actions comprising HVAC system settings/predefined version of system settings menu, infra analysis)
receive an input indicative of a user location (Nugent, Figure 2-202)
control access to system settings of the HVAC system based on the verification (Nugent, Figure 2-208, 0038-39)

However, Nugent does not expressly teach the HVAC system settings.  Bisson teaches the HVAC system settings (ABSTRACT, 0028, 0031, 0035, 0046-51 e.g. see remote access to HVAC system settings based on user mobile location)
  One of ordinary skill in the art before the effective filing date of the claimed invention, applying the teachings of Bisson (e.g. determining a distance between the HVAC system and mobile user for controlling HVAC settings), to the teachings of Nugent (e.g. controlling access to system settings based on mobile distance from a target point), would achieve an expected and predictable result via adapting the zone of Nugent to comprise the HVAC system location and mobile location for distance determination, as per Bisson.  One of ordinary skill in the art substituting the HVAC location w/ associated distance computation of Bisson in place of the target location for distance determination would realize an improved invention by specifying the available controls as a function of distance from the HVAC.  Moreover, one of ordinary skill in the art would appreciate HVAC/thermostat location is expressly utilized as a reference point for distance calculations (20150369508-0035, see MPEP 2141.03 I.).  
      One of ordinary skill in the art would also appreciate that distance information is utilized for regulating access to system settings located within a zone, and where the zone includes a thermostat controlled HVAC system for determining whether a user is allowed to adjust zone temperature. AOne of ordinary skill in the art as a matter of design choice in light of the finite and quantifiable control actions associated with distance, would achieve an expected and predictable result of not allowing control when outside a predetermined area while allowing control when inside a predetermined area with respect to HVAC system location.  Bisson teaches preventing commands from controlling when outside a distance and Nugent teaches allowing commands as a function of distance.  Since adapting Nugent to include the distance comparison of Bisson to determine whether commands would be made available sets a meaningful boundary on user interaction with the system, only users within a predefined zone are allowed to control to prevent conflicting use with mobile users outside the zones with no immediate need to interact with the system (e.g. addressing nuisance interactions).  The use of distance based authorization is within the purview of what one of ordinary skill would consider in light of the state of the art (Hughes (PG/PUB 2016/0073261-ABSTRACT and associated blocking access)

The combination does not expressly teach the limitations of allowing access to the predefined version of the menu based on user location and blocking access to the menu after a period of time since allowing access.   Peterson teaches allowing access based on user location and Hughes teaches blocking access after a period of time since allowing access.
output a signal to allow access to the predefined version of the system settings menu of the HVAC system and cause a user interface to display the predefined version of the system settings menu of the HVAC system in response to a determination that the user location is within a determined distance from the HVAC system; and 
block access to the predefined version of the system settings menu of the HVAC system after a period of time since allowing access to the predefined version of the systems settings menu of the HVAC system is elapsed.

However, Peterson teaches:
output a signal to allow access to the predefined version of the system settings menu of the HVAC system and cause a user interface to display the predefined version of the system settings menu of the HVAC system in response to a determination that the user location is within a determined distance from the HVAC system(Peterson, ABSTRACT, 0011, 0072-73, 0078-79, Figures 6-8 e.g. see location dependent presentation of available commands, and see Bisson as teaching an HVAC system setting menu/available commands)); and HUGHES et al. teaches:
block access to the predefined version of the system settings menu of the HVAC system in response to a determination that the user location is outside the determined distance from the HVAC system (HUGHES , 0059-60 e.g. “In some implementations, the user may be authorized for access only during a limited or predetermined time period, and user device 410 or client application 412 may be configured to periodically request authorization, e.g., in order to maintain the user's access to application resources and functionality,”  see also Peterson, ABSTRACT, 0011, 0072-73, 0078-79, Figures 6-8, and see also Bison as teaching a system setting menu)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would achieve an expected and predictable result of output a signal to cause a user interface to display the predefined version of the system settings menu of the HVAC system in response to a determination that the user location is within a determined distance from the HVAC system and block access to the predefined version of the system settings menu of the HVAC system in response to a determination that the user location is outside the determined distance from the HVAC system.  One of ordinary skill in the art would be motivated to apply Peterson for selectively displaying available commands as a function of location to the teachings of Nugent and Bisson for displaying an HVAC system menu for selectively regulating access to control settings, for at least a purpose of improving security, as described by Peterson, 0009-0010.  One of ordinary skill in the art would be motivated to apply HUGHES to selectively grant access to mobile device applications based on location to promote security, as described, 0001-0004.  The combination of prior art teaches displaying available commands as a function distance and selectively allowing access to the displayed commands as a function of authorization levels, where the displayed commands pertain to the HVAC system.

Claim 2.    The computer-readable storage medium of claim 1, wherein the instructions, when executed by the processor, cause the processor to receive the input indicative of the user location from a global positioning system (GPS) (Nugent, 0022, 0024, 0034)
Claim 3.    The computer-readable storage medium of claim 2, wherein the global positioning system (GPS) is a component of a mobile device having the non-transitory computer readable storage medium (Nugent, 0022, 0024, 0034)
Claim  5.    The computer-readable storage medium of claim 1 wherein the a predefined version of the  system settings menu configured to manage adjustment of equipment settings of the HVAC system (Nugent, ABSTRACT, Figure 2, see also 0036-37, 0039, *0053)
Claim  8.    The computer-readable storage medium of claim 1, wherein the instructions, when executed by the processor, cause the processor to:
receive an input indicative of a homeowner authorization (Nugent, 0022, 0025, 0050 and
allow access to a system settings menu based on the homeowner authorization (Nugent, 0022, 0025, 0050

Claim 10.    Nugent teaches a heating, ventilation, and/or air conditioning (HVAC) system but does not expressly teach the thermostat limitations as described below.  Nugent, in view over Bisson, teaches:
a thermostat configured to at least partially control operation of the HVAC system (Bisson, 0021, 0032)
a controller comprising a processor and a memory, wherein the memory comprises instructions that, when executed by the processor, cause the processor to:
receive an input indicative of a user location (Nugent, Figure 2)
control access to system settings of the HVAC system based on the verification (Nugent, Figure 2)
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Bisson (e.g. blocking system access when outside a predetermined location and employing a thermostat for controlling the HVAC system), to the teachings of Nugent (e.g. controlling access as a function of user location), would achieve an expected and predictable result via combining said elements using known methods.  One of ordinary skill in the art would appreciate that distance information is utilized for regulating access to system settings located within a zone, and where the zone includes a thermostat controlled HVAC system for determining whether a user is allowed to adjust zone temperature. AOne of ordinary skill in the art as a matter of design choice in light of the finite and quantifiable control actions associated with distance, would achieve an expected and predictable result of not allowing control when outside a predetermined area while allowing control when inside a predetermined area.  Bisson teaches preventing commands from controlling when outside a distance and Nugent teaches allowing commands as a function of distance.  Since adapting Nugent to include the distance comparison of Bisson to determine whether commands would be made available sets a meaningful boundary on user interaction with the system, only users within a predefined zone are allowed to control to prevent conflicting use with mobile users outside the zones with no immediate need to interact with the system (e.g. addressing nuisance interactions, see also Hughes (PG/PUB 2016/0073261- ABSTRACT) for supporting what is known in the art)
 Not expressly taught are:
output a signal to cause a user interface to display the predefined version of the system settings menu of the HVAC system in response to a determination that the user location is within a determined distance from the HVAC system; and block access to the predefined version of the system settings menu of the HVAC system in response to a determination that the user location is outside the determined distance from the HVAC system.

However, Peterson teaches:
output a signal to cause a user interface to display the predefined version of the system settings menu of the HVAC system in response to a determination that the user location is within a determined distance from the HVAC system (ABSTRACT, 0011, 0072-73, 0078-79, Figures 6-8, and see Bisson as teaching an HVAC system setting menu))
block access to the predefined version of the system settings menu of the HVAC system in response to a determination that the user location is outside the determined distance from the HVAC system (ABSTRACT, 0011, 0072-73, 0078-79, Figures 6-8, and see also Bison as teaching a system setting menu)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would achieve an expected and predictable result of output a signal to cause a user interface to display the predefined version of the system settings menu of the HVAC system in response to a determination that the user location is within a determined distance from the HVAC system and block access to the predefined version of the system settings menu of the HVAC system in response to a determination that the user location is outside the determined distance from the HVAC system.  One of ordinary skill in the art would be motivated to apply Peterson for selectively displaying available commands as a function of location to the teachings of Nugent and Bisson for displaying an HVAC system menu for selectively regulating access to control settings, for at least a purpose of improving security, as described by Peterson, 0009-0010.


Claim  11.    The HVAC system of claim 10, wherein the predefined version a system settings menu configured to manage adjustment of equipment settings of the HVAC system (Nugent, ABSTRACT, 0038, 0050, see displaying available control actions on a mobile user interface.  Menu, as interpreted, is a list of commands or options, especially one displayed on a screen, see google definition of menu)

Claim  14.    The HVAC system of claim 10, wherein the instructions, when executed by the processor, cause the processor to:
receive an input indicative of a homeowner authorization (Nugent, 0025, 0050, 0067, claim 7)  and
allow access to the predefined version of the system settings based on the homeowner authorization (Nugent,  0025, 0050, 0067, claim 7)

Claim  16.    A non-transitory computer readable storage medium for a heating, ventilation, and/or air conditioning (HVAC) system comprising instructions that, when executed by a processor, cause the processor to:
receive an input indicative of a user request to access system settings of the HVAC system (supra claim 1)
receive an input indicative of a user location ((supra claim 1)
output a signal to cause a user interface to display the predefined version of the system settings menu of the HVAC system in response to a determination that the user location is within a determined distance from the HVAC system, supra claim 1
deny access to the predefined version of the system settings of the HVAC system in response to the determination that the user location is  outside the determined distance from the HVAC system ((supra claim 1A)
Claim  17.    The computer readable medium of claim 16, wherein the instructions, when executed by the processor, cause the processor to receive the input indicative of the user location from a global positioning system (GPS) Nugent, 0022, 0024, 0034)
Claim 18.    The computer readable medium of claim 17, wherein the global positioning system (GPS) is a component of a mobile device having the non-transitory computer readable storage medium, (Nugent, 0022, 0024, 0034)
Claim 22. Peterson teaches the computer-readable storage medium of claim 1, wherein the instructions, when executed by the processor, cause the processor to output an additional signal to cause the user interface to display a notification indicative of blocked access to the predefined version of the system settings menu in response to the determination that the user location is outside the determined distance from the HVAC system (0062, 0071, 0077, see color based restriction notification)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nugent (PG/PUB 20180062869) in view over Bisson (PG/PUB 20040045482) in view over Peterson (PG/PUB 20090065578) in view over HUGHES et al. (PG/PUB 2016/0073261) in view over Goodman (USPN 10859283)

Claim 15.    
Nugent, as modified, teaches the HVAC system of claim 10, but does not teach the quarter mile limitations as described below.  Nugent, as modified, and in view over Goodman, teaches wherein the determined distance is one quarter of a mile or less (Goodman, Col 24 lines 40-50.   The Examiner takes Official Notice a distance may be a quarter mile or less (20130331128-0167: quarter mile geofences)
    One of ordinary skill in the art before the effective filing date of the claimed invention, applying the teachings of Nugent, as modified by Bisson (e.g. determining available control actions based on distance), to the teachings of Goodman (e.g. controlling based on predetermined distance thresholds, including one mile), to the teachings of ‘128 (e.g. specifying a distance as a quarter mile), would achieve an expected and predictable result via adapting the threshold distance to comprise a quarter mile.  Since specifying granular ranges for a geofence dictates the available control actions available as well as determining whether to automatically control a device, an improved invention is realized.


Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Nugent (PG/PUB 20180062869) in view over Bisson (PG/PUB 20040045482) in view over Peterson (PG/PUB 20090065578) in view over HUGHES et al. (PG/PUB 2016/0073261) in view over Rigg et al. (PG/PUB 2018/0267701)
Claim 12.    The HVAC system of claim 11 but does not teach the graphical user interface limitations as described below.  Nugent, as modified, and in view over Rigg et al. teaches wherein the thermostat comprises a graphical user interface configured to display the predefined version of the system settings menu (Rigg, 0061, Figures 39A-C, 0241: see mirroring a thermostat display with a mobile display, see also Nugent for querying a database of available actions for display, 0036, see also Bisson for a thermostat for receiving and downloading settings for display, 0031, 0038)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the pertinent function of Rigg et al. (e.g. mirroring displays), to the teachings of Nugent (e.g. displaying on a mobile display a menu of available actions via accessing a database), to the teachings of Bisson (e.g. storing within a thermostat system settings for selection and display), would achieve an expected and predictable result of mirroring the same user interface menu on the mobile device onto the thermostat for displaying available commands for modifying and controlling HVAC system actions via reversal of parts. One of ordinary skill in the art adapting the thermostat of Bisson to integrate the database of Nugent for determining available actions, and further mirroring the menu between the thermostat and mobile device, would achieve an expected and predictable result of querying a list of available actions within the thermostat for displaying both on the local thermostat and for also mirroring a mobile user interface and further displaying the available actions locally via accessing the thermostat database.  Since replicating displays allows a local and remote user to identify shared data for controlling a thermostat, an improved invention is realized by providing common control features to limit conflicting settings between a remote and local user. 
In effect, the modification of a thermostat with the database of available actions provides a menu of actions for display on the thermostat.  The thermostat display is mirrored to the mobile device.  Whether a display is generated on the mobile device via querying a database and/or mirroring a pre-existing display, an expected and predictable result is achieved.  As applied, the mobile device upon reaching a predetermined location results in querying a database within a thermostat of available actions, and where the thermostat display is mirrored with the mobile display, where the displays comprise a menu of available actions. (The claim language does not describe the device which stores the system settings)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nugent (PG/PUB 20180062869) in view over Bisson (PG/PUB 20040045482) in view over Peterson (PG/PUB 20090065578) in view over HUGHES et al. (PG/PUB 2016/0073261) in view over Rosen (PG/PUB 20150369508)
Claim 6. 
   Nugent, as modified, teaches the computer-readable storage medium of claim 1, but does not teach the thermostat limitations as described.  Nugent, as modified and in view over Rosen teaches wherein the determined distance is calculated based on a location of a thermostat of the HVAC system (Rosen, 0035 e.g. “This location information from the cell phone is compared to the location coordinates of the thermostat or conditioned space to determine of the cell phone (personal remote interface apparatus) is “local” or in the alternative “remote”.)
One of ordinary skill in the art before the effective filing date applying the teachings of Nugent (e.g. determining user location relative to a site), to the teachings of Rosen (e.g. determining a distance between a user and thermostat) would achieve an expected and predictable result via adapting the location based measurement to be between the user mobile device and thermostat for determining the availability of commands.  It is foreseeable other building control systems are located proximate to a thermostat and from which to determine available commands as a function of distance.  Since using precise thermostat coordinates assists in determining which thermostat based commands would be available in comparison to other system devices, an improved invention is realizes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nugent (PG/PUB 20180062869) in view over Bisson (PG/PUB 20140045482) in view over Peterson (PG/PUB 20090065578) in view over HUGHES et al. (PG/PUB 2016/0073261) in view over Goodman (USPN 10859283)
Claim 7. 
   The computer-readable storage medium of claim 1 but does not teach the mile limitation as described below.  Nugent in view over Goodman teaches wherein the determined distance is one mile or less (Goodman, Figure 4A 10859283 –Figure 4A, Col 24 lines 35-50)
  One of ordinary skill in the art applying the teachings of Nugent (e.g. selectively displaying available commands as a function of detecting location change), to the teachings of Gooden (e.g. controlling HVAC system responsive to detecting a mobile user is within a mile threshold distance), would achieve an expected and predictable result of controlling access to HVAC systems based on whether a mobile user is within a mile radius.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nugent (PG/PUB 20180062869) in view over Bisson (PG/PUB 20140045482) in view over Peterson (PG/PUB 20090065578) in view over HUGHES et al. (PG/PUB 2016/0073261) in view over Beals (PG/PUB 20160335423)
Claim 9. 
   Nugent teaches the computer-readable storage medium of claim 8 but does not teach the prompt limitation as described below.  Nugent in view over Beals teaches wherein the instructions, when executed by the processor, cause the processor to:
output a signal to cause a user device to provide a prompt configured to receive the homeowner authorization (Beals, 0023, 0057-58)
One of ordinary skill in the art before the effective filing date of he claimed invention applying the teachings of Nugent (e.g. controlling access to HVAC systems based on receiving a user command, see 0053, where the system configured to control how a user interface displays available commands), to the teachings of Beals (e.g. prompting an authorized user to grant access to requests for accessing resources), would achieve an expected and predictable result via combining said elements using known methods.  Since prompting a user to provide user’s authorization provides enhanced security by guarding against potential theft of the mobile device, an improved invention is realized.




Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Nugent (PG/PUB 20180062869) in view over Bisson (PG/PUB 20040045482 in view over Peterson (PG/PUB 20090065578)) in view over Hughes (PG/PUB 2016/0073261)



Claim 19. 
  Nugent, as modified, teaches the computer readable medium of claim 16, but does not teach the “additional user location” as described below.  Nugent, as modified, and in view over Hughes, teaches wherein the instructions, when executed by the processor, cause the processor to:
receive an input indicative of an additional user location after outputting the signal to cause the user interface to display the predefined version of the system settings menu of the HVAC system (Hughes, ABSTRACT: see additional user, supra claim 1, see also the pertinent function of Peterson, supra claim 1)
deny access to the predefined version of the system settings of the HVAC system in response to the determination that the additional user location being outside the determined distance from the HVAC system (Hughes, Figure 5-516, supra claim 1, supra claim 1A)
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Nugent, as modified by Bisson (e.g. controlling access to system settings as a function of distance to the HVAC system), to the teachings of Hughes (e.g. denying access to system settings when the user is located outside a zone), to the teachings of Peterson, providing a predefined version of a system settings menu, would achieve an expected and predictable result via adapting the zone to comprise the distance between the HVAC and mobile user.  Nugent, as modified by Bisson, teaches using distance to determine whether a user may access system settings.  Hughes expressly teach whether a user may access system setting depending on whether they’re within or outside a zone.  Since controlling access as a function of a defined zone (e.g. HVAC distance to mobile use), an improved invention is realized by optimizing security.




Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nugent (PG/PUB 20180062869) in view over Bisson (PG/PUB 20140045482) in view over Peterson (PG/PUB 20090065578) in view over HUGHES et al. (PG/PUB 2016/0073261) in view over Schechter et al. (PG/PUB 20130160110).

As per claim 23, Nugent teaches the computer-readable storage medium of claim 1, wherein the instructions, when executed by the processor, cause the processor to determine the period of time based on a type of the HVAC system, a type of the thermostat, a type of work to be performed on the HVAC system, an input provided by an owner of the HVAC system, or a combination thereof.  
   Not expressly taught by Nugent, as modified by Hughes (e.g. see time based access and control) is the limitation of determining the period of time as described below; however, Schechter teaches determining a period of time as described below:
determine the period of time based on a type of the HVAC system, a type of the thermostat, a type of work to be performed on the HVAC system, an input provided by an owner of the HVAC system, or a combination thereof (ABSTRACT, 0023, 0065-67 e.g. see user defined time expiration and other criteria applied to determine a locking state, see also Nugent, as modified, for providing a type of work to be applied, namely interacting with HVAC settings remotely/task start/completion)

Accordingly, one of ordinary skill in the art applying the teachings of Schechter for blocking access to a menu/scree/display/commands based on user defined criteria including predetermined time periods and task completion, to the teachings of Nugent, as modified, namely selectively allowing and blocking access to command functions based on user location and time expiration, would achieve an expected and predictable result.  One of ordinary skill in the art would be motivated to apply Schechter determine how current and other users are allowed to access menu settings, as described, SUMMARY.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nugent (PG/PUB 20180062869) in view over Bisson (PG/PUB 20140045482) in view over Peterson (PG/PUB 20090065578) in view over HUGHES et al. (PG/PUB 2016/0073261) in view over Snow et al. (PG/PUB 20160025366)
Claim 24
  Nugent teaches the computer-readable storage medium of claim 1 but does not expressly teach a combination of at least two of the following limitations.  Snow teaches determining a target location based on a type of work and user input, and Nugent teaches determining a distance based on a current and target location, 0050; Peterson teaches determining distance, 0048, 0076; and Bisson teaches determining distance, 0045)

  when executed by the processor, cause the processor to determine the determined distance based on a type of the HVAC system, a type of thermostat of the HVAC system, a type of work to be performed on the HVAC system, an input provided by an owner of the HVAC system, or a combination thereof (Snow et al., 0072-73 e.g. see thermostat zip-code location and location of work/type)
   One of ordinary skill in the art applying the teachings of Nugent, as modified by Bisson, Peterson, and Hughes, for determining a relative distance, to the teachings of Snow, namely providing locations of a thermostat and type of work to be performed, would achieve an expected and predictable result of determining distance for selectively displaying available commands based on access to menu settings while determining whether commands can control a thermostat at a user’s location based on that distance.  One of ordinary skill in the art would be motivated to apply Snow for facilitating thermostat installation, as described by Snow, Background, Summary.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lockout criteria 
          9107075 20210409960 8732822
Activity based authorization
     10869090


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117